First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.

Status of the Application
Claims 1, 5-7, 9, 10 and 12-16 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Instant claim 5 recites the same two second active ingredients recited by parent claim 1.  Therefore, claim 5 does not limit the scope of the pharmaceutical combination of parent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objections
Applicant is advised that should claim 14 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Note:  Although claim 15 reverses the recitation of the first and second active ingredients as set forth in claim 14, the scope of the claimed compositions are identical.

Claim Rejections - 35 USC § 103
The rejection of claim 2 under 35 U.S.C. 103 over Siegrist et al. (WO 2015/186056 cited by applicant on IDS submitted 12/10/2015) and Leyde (US 2009/0030403) is made moot by the cancellation of the instant claim.

The rejection of claims 1, 5-7, 9, 10 and 12-16 under 35 U.S.C. 103 over Siegrist et al. (WO 2015/186056 cited by applicant on IDS submitted 12/10/2015) and Leyde (US 2009/0030403) is maintained.
Siegrist et al. teaches

    PNG
    media_image1.png
    188
    610
    media_image1.png
    Greyscale
 for use in treating diseases or disorders where calcium T channels are involved, such as, epilepsy, including absence epilepsy and childhood absence epilepsy (see the entire article, especially page 36, line 17 and page 41, lines 4-25; claims 14 and 15).  The reference also teaches the compound can be used in combination with other therapeutically valuable substances together with suitable, non-toxic, inert therapeutically compatible carriers (see for example, page 40, lines 11-17).
The instant claims differ from the reference by reciting an additional active ingredient as recited by instant claims 1 and 14-16.   
However, as evidenced by Leyde
Each of the second active ingredient, i.e., valproic acid and levetiracetam, as recited by the instant claims is a well-known antiepileptic agent (see specifically paragraph 0017);
may be administered concurrent (at the same time), prior or subsequently;
combination of two or more anti-epileptic drugs can have a greater effect than the mere additive effect of each drug alone; and
the composition can comprise one or a combination of therapeutic agents (for example, in a same dosage unit or formulated separately), formulated together with a pharmaceutically acceptable carrier as recited by instant claims 9 and 10 (see the entire article, especially paragraphs 0017, 0057, 0066-0067, 0093, 0142, 0252, 0255-0257).

Based on the knowledge in the art, as evidenced by the cited references, the combination of anti-epileptic agents is known in the art and, thus, would have been obvious to the skilled artisan in the art at the time of the present invention.  As evidenced by present specification and would have been known to the skilled artisan in the art at the time of the present invention, both valproic acid and levetiracetam are first line antiepileptic drugs (see page 35, lines 24-25).  Therefore, it would have been obvious to the skilled artisan to select these compounds from the antiepileptic agents taught by Leyde with the reasonable expectation that the combination would be useful in treating epilepsy.
Additionally, 
as recognized by MPEP § 2144.06(I):

    PNG
    media_image2.png
    325
    639
    media_image2.png
    Greyscale

and
as recognized by MPEP § 2143, combining prior art elements according to known methods to yield predictable results would motivate the skilled artisan to modify the references with a reasonable expectation of success. The rationale to support a conclusion of prima facie obviousness is that all the claimed elements were known in the prior art, and a skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409).
Therefore, the combination of the compounds as taught by Siegrist and Leyde to provide antiepileptic therapy to a patient in need of treatment would have been prima facie obvious to the skilled artisan in the art at the time of the present invention.  As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder(s).


For these reasons, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues
the mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art (reference to MPEP 2143.01(III));
Siegrist generically describes pharmaceutical compositions with optional therapeutic agents that may be combined and Leyde discloses an extensive lists of antiepileptic agents with no guidance to motivate a skilled artisan to explicitly arrive at the presently claimed combination;
The genus of combinations encompassed by Siegrist and Leyde offer no insight into biological effects that may result from any particular combination; and
Applicant has shown non-predictable effects observed with different compounds disclosed by Leyde, i.e., combination of compound 1 with valproic acid or 
Applicant’s argument was considered but not persuasive for the following reasons.
As noted by MPEP 2143.01(III), the combination is not render obvious “unless the results would have been predictable to one of ordinary skill in the art”.  
The court has held that the combination of two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose is prima facie obvious.
As discussed above, each of the recited compound within the claimed composition is known in the art to have antiepileptic property.  Therefore, the idea to combine is based on their use as antiepileptic agents and, the predictability in the pharmaceutical/medical art that the combination would result in antiepileptic therapy.

	Applicant argues the scope of the cited references and that they offer no insight into biological effects that may result from any particular combination.  
However, the issue is not the scope of the references but what is taught by the references to the skilled artisan in the art at the time of the present invention.  Based on the knowledge in the pharmaceutical/medical art as it relates to combination therapy, the skilled artisan in the art would have the reasonable expectation that the combination of two antiepileptic agents as taught by the cited references would result in an antiepileptic therapy, i.e., insight into biological effect of the combination.  Both valproic acid and levetiracetam are known first-line antiepileptic agents and, thus, the utilization 
Lastly, applicant argues unexpected results, i.e., the data in the present specification shows non-predictable effects observed with different compounds disclosed by Leyde, i.e., combination of compound 1 with valproic acid or levetiracetam showed a synergistic antiepileptic effect whereas with lamotrigine exhibited improved, but not synergistic effect.
First, the examiner notes the court in In re Herr, 50 CCPA 705, 709 (1962), stated that "when an advantage is not disclosed in appellant's application" applicant is "not in a favorable position to urge it as a basis for the allowance of claims".  
Here, the present specification sets forth the use of numerous antiepileptic agents in combination with compound 1, including valproic acid, levetiracetam and lamotrigine and the recent amendment of the claims to remove lamotrigine.  
Second, MPEP 716.02(a) notes that, 
“Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.). “
As evidenced by Leyde, combination of two or more anti-epileptic drugs can have a greater effect than the mere additive effect of each drug alone.  Therefore, based on the teachings of Leyde, there is an expectation in the art of improved effect with the combination of two or more anti-epileptic drugs.  Determining which combinations would result in synergistic effect would require only routine experimentation which would have been within the level of skill of the ordinary artisan in the pharmaceutical/medical art.
In summary, the combination of the compound of Siegrist with valproic acid or levetiracetam is rendered prima facie obvious.  The selection of valproic acid and levetiracetam would have been obvious to the skilled artisan because both compounds are well-known first line antiepileptic agents.
For these reasons, the rejection of claims 1, 5-7, 9, 10 and 12-16 under 35 U.S.C. 103 over Siegrist et al. (WO 2015/186056 cited by applicant on IDS submitted 12/10/2015) and Leyde (US 2009/0030403) is maintained.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628